
	
		II
		111th CONGRESS
		1st Session
		S. 1319
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2009
			Mr. Coburn (for himself,
			 Mr. Kyl, Mr.
			 Thune, Mr. Graham,
			 Mr. Crapo, Mr.
			 Inhofe, Mr. Enzi,
			 Mr. Burr, Mr.
			 Wicker, Mr. Brownback,
			 Mr. McCain, Mr.
			 Chambliss, Mr. Ensign,
			 Mr. Grassley, Mr. Vitter, Mr.
			 Barrasso, Mr. DeMint, and
			 Mrs. Hutchison) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To require Congress to specify the source of authority
		  under the United States Constitution for the enactment of laws, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enumerated Powers
			 Act.
		2.Specification of
			 constitutional authority for enactment of law
			(a)Constitutional
			 authority for this ActThis Act proposes to establish new
			 procedures by which legislation shall be considered by Congress and is enacted
			 pursuant to the power granted Congress under article I, section 5, clause 2, of
			 the United States Constitution establishing that each House may determine the
			 rules of its proceedings.
			(b)Constitutional
			 authority statement requiredChapter
			 2 of title 1, United States Code, is amended by inserting after
			 section
			 102 the following new section:
				
					102a.Constitutional
				authority clause
						(a)In
				generalEach Act of Congress
				shall contain a concise explanation of the specific constitutional authority
				relied upon for the enactment of each portion of that Act. The failure to
				comply with this section shall give rise to a point of order in either House of
				Congress. The availability of this point of order does not affect any other
				available relief.
						(b)Disposition of
				point of order in the Senate
							(1)Limit on
				debateIn the Senate, a point
				of order raised under subsection (a) shall be—
								(A)submitted to the Senate for decision;
				and
								(B)subject to not more than 3 hours of debate
				equally divided between the Senator raising the point of order and the floor
				manager of the underlying measure or their designees.
								(2)Motion to
				tableIn the Senate, no
				motion to table a point of order raised under subsection (a) shall be in order
				until all debate time has expired or has been yielded
				back.
							.
			(c)Clerical
			 amendmentThe table of sections at the beginning of
			 chapter
			 2 of title 1, United States Code, is amended by inserting after
			 the item relating to section 102 the following new
			 item:
				
					
						102a. Constitutional authority
				clause.
					
					.
			
